EXHIBIT 99.1 The Pooling and Servicing Agreement EXECUTION COPY CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 ALTERNATIVE LOAN TRUST 2007-19 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-19 Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. I-1 SECTION 1.02. Certain Interpretive Provisions. I-33 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. II-1 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. II-4 SECTION 2.03. Representations, Warranties and Covenants of the Sellers andMaster Servicer. II-6 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. II-8 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. II-9 SECTION 2.06. Execution and Delivery of Certificates. II-9 SECTION 2.07. REMIC Matters. II-9 SECTION 2.08. Covenants of the Master Servicer. II-10 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. III-1 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. III-2 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. III-2 SECTION 3.04. Trustee to Act as Master Servicer. III-2 SECTION 3.05. Collection of Mortgage Loan Payments; the Certificate Account; the Distribution Account; the Supplemental Interest Trust and the Reserve Fund. III-3 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. III-6 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. III-6 SECTION 3.08. Permitted Withdrawals from the Certificate Account, the Distribution Account and the Reserve Fund. III-7 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. III-9 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. III-10 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. III-11 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. III-14 SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. III-14 SECTION 3.14. Servicing Compensation. III-15 SECTION 3.15. Access to Certain Documentation. III-15 SECTION 3.16. Annual Statement as to Compliance. III-16 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. III-16 SECTION 3.18. [Reserved]. III-16 i ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. IV-1 SECTION 4.02. Priorities of Distribution. IV-2 SECTION 4.03. [Reserved]. IV-7 SECTION 4.04. Allocation of Realized Losses. IV-7 SECTION 4.05. Cross-Collateralization; Adjustments to Available Funds. IV-8 SECTION 4.06. Monthly Statements to Certificateholders. IV-8 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. IV-9 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. IV-10 SECTION 4.09. Distributions from the Reserve Fund. IV-11 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. V-1 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. V-1 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. V-5 SECTION 5.04. Persons Deemed Owners. V-6 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. V-6 SECTION 5.06. Maintenance of Office or Agency. V-6 SECTION 5.07. Depositable and Exchangeable Certificates. V-6 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. VI-1 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. VI-1 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. VI-1 SECTION 6.04. Limitation on Resignation of Master Servicer. VI-2 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. VII-1 SECTION 7.02. Trustee to Act; Appointment of Successor. VII-3 SECTION 7.03. Notification to Certificateholders. VII-4 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. VIII-1 SECTION 8.02. Certain Matters Affecting the Trustee. VIII-2 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. VIII-3 SECTION 8.04. Trustee May Own Certificates. VIII-3 SECTION 8.05. Trustee’s Fees and Expenses. VIII-3 SECTION 8.06. Eligibility Requirements for Trustee. VIII-3 SECTION 8.07. Resignation and Removal of Trustee. VIII-4 SECTION 8.08. Successor Trustee. VIII-5 SECTION 8.09. Merger or Consolidation of Trustee. VIII-5 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. VIII-5 SECTION 8.11. Tax Matters. VIII-7 SECTION 8.12. Monitoring of Significance Percentage. VIII-8 ii ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. IX-1 SECTION 9.02. Final Distribution on the Certificates. IX-1 SECTION 9.03. Additional Termination Requirements. IX-2 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. X-1 SECTION 10.02. Recordation of Agreement; Counterparts. X-2 SECTION 10.03. Governing Law. X-2 SECTION 10.04. Intention of Parties. X-2 SECTION 10.05. Notices. X-4 SECTION 10.06. Severability of Provisions. X-5 SECTION 10.07. Assignment. X-5 SECTION 10.08. Limitation on Rights of Certificateholders. X-5 SECTION 10.09. Inspection and Audit Rights. X-6 SECTION 10.10. Certificates Nonassessable and Fully Paid. X-6 SECTION 10.11. [Reserved]. X-6 SECTION 10.12. Protection of Assets. X-6 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. XI-1 SECTION 11.02. Form 10-D Filings. XI-1 SECTION 11.03. Form 8-K Filings. XI-2 SECTION 11.04. Form 10-K Filings. XI-2 SECTION 11.05. Sarbanes-Oxley Certification. XI-2 SECTION 11.06. Form 15 Filing. XI-3 SECTION 11.07. Report on Assessment of Compliance and Attestation. XI-3 SECTION 11.08. Use of Subservicers and Subcontractors. XI-4 SECTION 11.09. Amendments. XI-5 SECTION 11.10. Reconciliation of Accounts. XI-5 Available Exchanges of Depositable Certificates for Exchangeable Certificates(1)(2) iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C Representations and Warranties of Park Monaco Inc. S-II-C-1 Schedule II-D Representations and Warranties of Park Sienna LLC S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D Representations and Warranties of Park Monaco Inc. as to the Park Monaco Inc. Mortgage Loans S-III-D-1 Schedule III-E Representations and Warranties of Park Sienna LLC as to the Park Sienna LLC Mortgage Loans S-III-E-1 Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balance Schedules (if applicable) S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-I Schedule VII: Schedule of Available Exchanges of Depositable Certificates for Exchangeable Certificates S-VII-I EXHIBITS Exhibit A: Form of Senior or Exchangeable Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: [Reserved] C-2-1 Exhibit C-3: [Reserved] C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Initial Certification of Trustee F-1-1 Exhibit F-2: [Reserved] F-2-1 Exhibit G-1: Form of Delay Delivery Certification of Trustee G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit H-1: Form of Final Certification of Trustee H-1-1 Exhibit H-2: [Reserved] H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release of Documents (Mortgage Loan - Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, Appendix E Q-1 iv Exhibit R: [Reserved] R-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: [Reserved] T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance
